ROBERT L. BLAND, Judge.
The record of this claim, prepared by the state road commission and filed in the court of claims on the 12 th day of April 1943, shows that a Dodge automobile owned by claimant, W. V. Webb, of Williamson, West Virginia, was seriously damaged on the 8th day of March 1943, on u. s. route No. 52, in the city of Williamson, Mingo county, West Virginia. On that day claimant’s car was parked on West Fourth avenue in said city of Williamson, when a state owned truck ran into it and caused the damage complained of. It appears from the record that it required the sum of $60.59 to repair the machine. The report made to the state road commission concerning the accident clearly indicates that it was the direct result of negligence on the part of respondent.
Respondent has recommended the payment of the claim as filed and the attorney general has approved the same as one which should be paid. We are of opinion, upon the showing made by this record, that the claim is just and one which the state as a sovereign commonwealth should in equity and good conscience discharge and pay. An award is therefore made in favor of claimant, W. V. Webb, for the said sum of sixty dollars and fifty-nine cents ($60.59.)